Citation Nr: 0621174	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether a notice of disagreement (NOD) to a September 2002 RO 
decision which determined that new and material evidence had 
not been submitted to reopen a claim for restoration of 
service connection for a psychiatric disorder, was timely.  


REPRESENTATION

Appellant represented by:	T. A. Traster, attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had verified active service from July 1943 to 
November 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 RO decision that found 
that a timely NOD had not been received regarding a September 
2002 RO rating decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for restoration of service connection for a psychiatric 
disorder.  A June 2006 motion to advance the case on the 
Board's docket was granted by the Board in June 2006.  


FINDINGS OF FACT

1.  On September 26, 2002, the RO sent notice to the veteran 
of its September 2002 decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for restoration of service connection for a psychiatric 
disorder.  

2.  An NOD with the September 2002 RO decision was received 
by the RO with a presumed postmark date of September 26, 
2003.  


CONCLUSION OF LAW

An NOD to a September 2002 RO decision which determined that 
new and material evidence had not been submitted to reopen a 
claim for restoration of service connection for a psychiatric 
disorder, was timely.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 20.302, 20.305 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review will be initiated by an NOD and completed by 
a substantive appeal after a statement of the case is 
furnished.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
In addition, a NOD shall be filed within one year from the 
date of the mailing of notice of the result of initial review 
or determination.  See 38 C.F.R. § 7105(b)(1); 38 C.F.R. § 
20.302(a).  That notice must be in writing and be filed with 
the activity which entered the determination, usually 
referred to as the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 7105(b)(1); 38 C.F.R. §§ 20.201, 20.300.  

An NOD postmarked before the expiration of the one-year 
period will be accepted as timely filed.  38 U.S.C.A. § 
7105(b)(1).  When these rules require that any document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  In calculating the 5-day period, Saturdays, 
Sundays, and legal holidays will be excluded.  38 C.F.R. 
§ 20.305(a).  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 C.F.R. § 20.305(b).  

The NOD may be filed by the claimant, the claimant's legal 
guardian, or such accredited representative, attorney, or 
authorized agent as may be selected by the claimant or legal 
guardian.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301.

The threshold question to be answered is whether the 
appellant submitted a timely and valid NOD.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

An NOD must (1) express disagreement with a specific 
determination of the agency of original jurisdiction (AOJ), 
i.e. the RO; (2) be filed in writing; (3) be filed with the 
AOJ; (4) be filed within one year after the date of mailing 
of notice of the AOJ decision; and (5) be filed by the 
claimant or the claimant' s authorized representative.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

A May 1949 Board decision denied restoration of service 
connection for a psychiatric disorder.  

On June 21, 2002, the veteran filed an application to reopen 
a claim for restoration of service connection for a 
psychiatric disorder.  

On September 25, 2002, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for restoration of service connection for a psychiatric 
disorder.  The RO sent notice of the September 2002 decision 
to the veteran on September 26, 2002.  

On October 3, 2003, the RO received a statement from the 
veteran that expressed his disagreement with the September 
2002 RO decision.  The postmark is not of record.  

An October 2003 RO decision found that a timely NOD had not 
been received regarding the September 2002 RO decision.  

In March 2004, the veteran submitted a cover sheet from 
Flagler County Board of Commissioners Veterans Service Office 
to the Disabled American Veterans (DAV) dated September 23, 
2003.  There is a notation that two pages were sent.  A 
comment on the cover sheet referred to a telephone 
conversation on that date.  

In a November 2004 statement, the veteran reported that on 
September 23, 2003, he and his son went to the Flagler County 
Board of Commissioners Veterans Service Office.  He reported 
that he signed and dated a NOD with a service officer.  The 
veteran stated that the service officer faxed the NOD to the 
appropriate individuals at the RO on September 23, 2003.  

In a November 2004 lay statement, the veteran's son reported 
that on September 23, 2003, he accompanied his father to the 
Flagler County Board of Commissioners Veterans Service 
Office.  He stated that the veteran signed and dated a NOD on 
that date and gave it to the service officer.  It was 
reported that they watched the service officer fax it to the 
appropriate individuals at the VA.  

A November 2004 statement from a veterans' service officer at 
the Flagler County Board of Commissioners Service Office 
stated that on September 23, 2003, the veteran and his son 
came to his office and filed an NOD (the statement received 
at the RO on October 3, 2003).  The service officer reported 
that upon completion and signing of the NOD, he called a DAV 
national service officer and discussed the veteran's 
situation and the deadline for the NOD.  The service officer 
stated that the DAV representative told him to fax the NOD to 
him before the deadline and that he faxed the veteran's NOD 
to the DAV representative at the RO on September 23, 2003.  
It was noted that the NOD was also put in the mail on 
September 23, 2003.  

The Board notes that the statement from the veteran that 
expressed his disagreement with the September 2002 RO 
decision was received at the RO on October 3, 2003.  
Although, the veteran has reported that the statement was 
faxed to the appropriate VA offices on September 23, 2003, 
there is no record of that statement being received on that 
date.  In fact, the cover sheet from the Flagler County Board 
of Commissioners Veterans Service Office dated on September 
23, 2003, indicates only that two pages were sent to the DAV 
regarding a conversation on that date.  There is no 
indication in the record that the DAV sent any NOD to the RO 
on September 23, 2003.  

However, the Board notes that there is no postmark of record 
as to the statement from the veteran received by the RO on 
October 3, 2003.  The provisions of 38 C.F.R. § 20.305 
provide that in such circumstances, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA and that Saturdays, Sundays, and legal 
holidays, will be excluded in calculating the 5-day period.  
The Board observes that October 3, 2003, was a Friday.  In 
this case, September 27 and 28, 2003 (Saturday and Sunday, 
respectively), are consequently excluded.  Therefore, the 
statement expressing disagreement with the September 2002 RO 
decision is presumed to have been received by the RO on 
Friday, September 26, 2003.  38 C.F.R. § 20.305.  The Board 
finds that such statement was therefore received within the 
one-year time limit and is a timely NOD.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R § 20.302.  

The Board finds that the veteran's NOD with the September 
2002 RO decision was filed within one year of the September 
26, 2002 notification of that decision.  Accordingly, the 
case will be remanded for the RO to issue a statement of the 
case as to the issue of whether new and material evidence has 
been submitted to reopen a claim for restoration of service 
connection for a psychiatric disorder.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a decision in October 2003 and a statement 
of the case in September 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
instant case, the jurisdiction issue is being granted.  As 
such, any deficiencies are harmless and nonprejudicial.  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty to notify prior to the adjudication 
in the October 2005 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

A notice of disagreement (NOD) to a September 2002 RO 
decision which determined that new and material evidence had 
not been submitted to reopen a claim for restoration of 
service connection for a psychiatric disorder, was timely.


REMAND

As the Board has found that the veteran submitted a timely 
NOD with the September 2002 RO decision which determined that 
new and material evidence had not been submitted to reopen a 
claim for restoration of service connection for a psychiatric 
disorder, he must be issued a statement of the case.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

Issue a statement of the case to the 
veteran and his representative on the 
issue of whether new and material evidence 
has been submitted to reopen a claim for 
restoration of service connection for a 
psychiatric disorder.  If, an only if, the 
veteran completes an appeal of this issue, 
return the case to the Board for appellate 
review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


